DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
	
Response to Arguments

Applicant’s arguments with respect to claims 21-25 and 31-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25 and  31-35 are rejected under 35 U.S.C. 103 as being unpatentable over  Kusashima (US 2019/0191441 A1) in view of Zeng et al(US 2018/0192311 A1)  and Redulescu et al (US 2017/0223561 A1).

Regarding claims 21 and 31, Kusashima ‘441 teaches, a user equipment (UE) in a wireless communication system supporting a licensed-assisted access (LAA) )( see para 245-246,  283-284 and Fig. 19,  wireless device 900 supporting RLM in LAA), the UE comprising: a transceiver; and a processor coupled with the transceiver( see para 283-284 and Fig. 19, the wireless device 900 comprising  communication interface coupled to processor) and configured to: receive first indication information on a reference signal to be used for radio link monitoring (RLM) in a subframe( see para 248-249 and Fig. 16,  the UE receiving  DS(PSS and SSS) on LAA  subframe to indicating presence of reference signal for RLM) identify whether the 
	Kusashima ‘441 does not explicitly teach, in case that an RLM result is obtained, transmit second indication information comprising the obtained RLM result, and in case that the RLM result is not obtained, suspend transmission of a message related to the RLM result or transmit third indication information indicating that the RLM result is not obtained.  
	Zeng ‘311 teaches, in case that an RLM result is obtained, transmit second indication information comprising the obtained RLM result(see para 140 and 141, UE reporting the RLM result to a base station) , and in case that the RLM result is not obtained, suspend transmission of a message related to the RLM result or transmit third indication information indicating that the RLM result is not obtained( see para 130-131, 142, when the UE misses the indication  and failed to perform the RLM the UE does not send the RLM , the UE also sends radio link failure notification to the base station when failed to obtain RLM result).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kusashima ‘441 by incorporating the RLM measurement and result reporting method of Zeng ‘311, since such modification would enable UE to perform radio link monitoring on an unlicensed frequency band cell to improve system quality of the user equipment as suggested by Zeng ‘311 (see para 7). 


Redulescu ‘561 teaches, wherein at least some of RLM samples are used for identifying whether the RLM result is obtained(see para 72-73 and Figs. 4-5, the UE determining whether sufficient number of samples accumulated for determining the cell quality ( Fig. 5, 550) and based on the sample quantities obtain  RLM(CRS)  quality( Fig. 5, steps 555 and 560),  and when not enough samples are accumulated sending the RLM( CRS) detection failure 575).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kusashima ‘441 by incorporating the RLM result determining method of Redulescu ‘561 since such modification would provide a method/device to coordinate, communications between devices of different operators operating on a same unlicensed channel, as suggested by Redulescu ‘561(see para 5).

Regarding claims 22 and 32, the combination of Kusashima ‘441, Zeng ‘311 and Redulescu ‘561 teaches, wherein the RLM result is not obtained in case that at least some of RLM samples are not obtained (see Redulescu ‘561, para 72-73 and Figs. 4-5, the UE determining whether sufficient number of samples accumulated for determining the cell quality (Fig. 5, 550) and when not enough samples are accumulated sending the RLM (CRRS) detection failure 575).   

Regarding claims 23 and 33, the combination of Kusashima ‘441, Zeng ‘311 and Redulescu ‘561 teaches, wherein the RLM result is not obtained in case that an RLM sample within a first monitoring window is the same as an RLM sample within a second monitoring time 

Regarding claims 24 and 34, the combination of Kusashima ‘441, Zeng ‘311 and Redulescu ‘561 teaches, wherein the RLM result is not obtained in case that the UE fails to obtain a new RLM sample within a monitoring window (see Redulescu ‘561, para 72-73 and Figs. 4-5, the UE determining whether sufficient number of samples accumulated( i.e. including new)  within monitoring window(e.g. 160ms) for determining the cell quality (Fig. 5, 550) and when not enough samples are accumulated sending the RLM (CRRS) detection failure 575).

Regarding claims 25 and 35, the combination of Kusashima ‘441, Zeng ‘311 and Redulescu ‘561 teaches, wherein the subframe is in a secondary cell for the LAA (see Kusashima ’441, para 248-249 and Fig. 16, transmitting DS (PSS and SSS) on LAA subframe to indicate presence of reference signal for RLM)3Appl. No.: 16/328,203Preliminary Amendment dated: October 4, 2019.

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/Primary Examiner, Art Unit 2474